                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                               EASTERN DIVISION



 CORY M. REUTER,
                 Plaintiff,                                    No. 19-CV-2053-LRR
 vs.                                                                   ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,
                 Defendant.


I.      INTRODUCTION...............................................................................1
II.     RELEVANT PROCEDURAL HISTORY...................................................1
III.    STANDARD OF REVIEW....................................................................2
        A.     Review of Final Decision..............................................................2
        B.     Review of Report and Recommendation............................................3
IV.     OBJECTIONS...................................................................................4
        A.     Dr. Cadaret’s Opinions................................................................5
        B.     James Johnson’s Opinions...........................................................7
        C.     Appointments Clause Challenge.....................................................9
V.      CONCLUSION.................................................................................10
                                      I. INTRODUCTION
        The matter before the court is Plaintiff Cory M. Reuter’s Objections (docket no. 19)
to United States Magistrate Judge Mark A. Roberts’s Report and Recommendation (docket
no. 18), which recommends that the court affirm Defendant Commissioner of Social
Security’s (“Commissioner”) final decision to deny disability benefits to Reuter.
                        II. RELEVANT PROCEDURAL HISTORY
        On July 31, 2019, Reuter filed a Complaint (docket no. 4), seeking judicial review
of the Commissioner’s final decision denying his applications for Title II disability



       Case 6:19-cv-02053-LRR-MAR Document 21 Filed 10/21/20 Page 1 of 11
insurance benefits and Title XVI supplemental security income (“SSI”) benefits. On
October 25, 2019, the Commissioner filed an Answer (docket no. 8). On January 28,
2020, Reuter filed the Plaintiff’s Brief (docket no. 13). On February 27, 2020, the
Commissioner filed the Defendant’s Brief (docket no. 15). On March 6, 2020, Reuter
filed a Reply (docket no. 16). On March 9, 2020, the matter was referred to Judge
Roberts for issuance of a report and recommendation. On May 29, 2020, Judge Roberts
issued the Report and Recommendation. On June 12, 2020, Reuter filed the Objections.
On June 23, 2020, the Commissioner filed a Response (docket no. 20). The matter is fully
submitted and ready for decision.
                             III. STANDARD OF REVIEW
                               A. Review of Final Decision
         The Commissioner’s final determination not to award disability insurance benefits
is subject to judicial review. See 42 U.S.C. § 405(g). The court has the power to “enter
. . . a judgment affirming, modifying, or reversing the decision of the Commissioner . . .
with or without remanding the cause for a rehearing.” Id. The Commissioner’s factual
findings shall be conclusive “if supported by substantial evidence.” Id. “The court ‘must
affirm the Commissioner’s decision if it is supported by substantial evidence on the record
as a whole.’” Bernard v. Colvin, 774 F.3d 482, 486 (8th Cir. 2014) (quoting Pelkey v.
Barnhart, 433 F.3d 575, 577 (8th Cir. 2006)). “Substantial evidence is less than a
preponderance, but enough that a reasonable mind might accept it as adequate to support
a decision.” Fentress v. Berryhill, 854 F.3d 1016, 1019-20 (8th Cir. 2017) (quoting Kirby
v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007)).
         In determining whether the Commissioner’s decision meets this standard, the court
considers “all of the evidence that was before the [administrative law judge (“ALJ”)], but
[it] do[es] not re-weigh the evidence.” Vester v. Barnhart, 416 F.3d 886, 889 (8th Cir.
2005).     The court considers “both evidence that detracts from the Commissioner’s


                                             2


     Case 6:19-cv-02053-LRR-MAR Document 21 Filed 10/21/20 Page 2 of 11
decision, as well as evidence that supports it.” Fentress, 854 F.3d at 1020; see also Cox
v. Astrue, 495 F.3d 614, 617 (8th Cir. 2007) (providing that review of the Commissioner’s
decision “extends beyond examining the record to find substantial evidence in support of
the [Commissioner’s] decision” and noting that the court must also “consider evidence in
the record that fairly detracts from that decision”). The Eighth Circuit Court of Appeals
explained this standard as follows:
              This standard is “something less than the weight of the
              evidence and it allows for the possibility of drawing two
              inconsistent conclusions, thus it embodies a zone of choice
              within which the [Commissioner] may decide to grant or deny
              benefits without being subject to reversal on appeal.”
Culbertson v. Shalala, 30 F.3d 934, 939 (8th Cir. 1994) (quoting Turley v. Sullivan, 939
F.2d 524, 528 (8th Cir. 1991)). The court “will not disturb the denial of benefits so long
as the ALJ’s decision falls within the available zone of choice.” Buckner v. Astrue, 646
F.3d 549, 556 (8th Cir. 2011) (quoting Bradley v. Astrue, 528 F.3d 1113, 1115 (8th Cir.
2008)). “An ALJ’s decision is not outside the zone of choice simply because [the court]
might have reached a different conclusion had [the court] been the initial finder of fact.”
Id. (quoting Bradley, 528 F.3d at 1115). Therefore, “even if inconsistent conclusions may
be drawn from the evidence, the [Commissioner’s] decision will be upheld if it is
supported by substantial evidence on the record as a whole.” Guilliams v. Barnhart,
393 F.3d 798, 801 (8th Cir. 2005); see also Igo v. Colvin, 839 F.3d 724, 728 (8th Cir.
2016) (providing that a court “may not reverse simply because [it] would have reached a
different conclusion than the [Commissioner] or because substantial evidence supports a
contrary conclusion”).
                       B. Review of Report and Recommendation
       The standard of review to be applied by the court to a report and recommendation
of a magistrate judge is established by statute:
              A judge of the court shall make a de novo determination of

                                             3


     Case 6:19-cv-02053-LRR-MAR Document 21 Filed 10/21/20 Page 3 of 11
              those portions of the report or specified proposed findings or
              recommendations to which objection is made. A judge of the
              court may accept, reject, or modify, in whole or in part, the
              findings or recommendations made by the magistrate judge.
28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3) (providing that, when a party
properly objects to a report and recommendation on a dispositive motion, a district court
must review de novo the magistrate judge’s recommendation). The Eighth Circuit has
repeatedly held that it is reversible error for a district court to fail to conduct a de novo
review of a magistrate judge’s report and recommendation when such review is required.
See, e.g., United States v. Lothridge, 324 F.3d 599, 600 (8th Cir. 2003); Hosna v.
Groose, 80 F.3d 298, 306 (8th Cir. 1996); Hudson v. Gammon, 46 F.3d 785, 786 (8th
Cir. 1995); Belk v. Purkett, 15 F.3d 803, 815 (8th Cir. 1994). The statute governing
review provides only for de novo review of “those portions of the report or specified
proposed findings or recommendations to which objection is made.”                28 U.S.C.
§ 636(b)(1). When a party fails to object to any portion of a magistrate judge’s report and
recommendation, he or she waives the right to de novo review. See Griffini v. Mitchell,
31 F.3d 690, 692 (8th Cir. 1994). The United States Supreme Court has stated that
“[t]here is no indication that Congress, in enacting § 636(b)(1)[ ], intended to require a
district judge to review a magistrate’s report to which no objections are filed.” Thomas
v. Arn, 474 U.S. 140, 152 (1985). However, “while the statute does not require the judge
to review an issue de novo if no objections are filed, it does not preclude further review
by the district judge, sua sponte or at the request of a party, under de novo or any other
standard.” Id. at 154.
                                   IV. OBJECTIONS
       In the Objections, Reuter argues that: (1) Judge Roberts erred in finding that the
ALJ properly addressed the opinions of Dr. Cadaret, a treating cardiologist; (2) Judge
Roberts erred in finding that the ALJ properly weighed the opinions of James Johnson, an


                                             4


     Case 6:19-cv-02053-LRR-MAR Document 21 Filed 10/21/20 Page 4 of 11
examining medical source;1 and (3) Judge Roberts erred in determining that the ALJ was
properly appointed to hear Reuter’s case.        See generally Objections at 2-7.      After
conducting a de novo review of the objected-to portions of the Report and
Recommendation and the Administrative Record (“AR”) (docket nos. 9-1 through 9-14),
the court shall overrule the Objections.
                               A. Dr. Cadaret’s Opinions
       Reuter objects to Judge Roberts’s finding that the ALJ properly evaluated Dr.
Cadaret’s opinions and that the ALJ did not err by failing to include certain limitations
opined by Dr. Cadaret in Reuter’s residual functional capacity (“RFC”). See Objections
at 1-2. Citing Gann v. Berryhill, 864 F.3d 947, 952-53 (8th Cir. 2017), Reuter argues that
remand is compelled “because the ALJ assigned significant weight to the opinions of Dr.
Cadaret and did not explain why particular limitations provided by Dr. Cadaret were not
accounted for in Reuter’s . . . [RFC] determination.” Id. at 2. Reuter complains that the
Report and Recommendation incorrectly “concluded that Dr. Cadaret’s opinions relating
to being off task five percent of a workday and being absent at least once per month must
have related to his past work and not work generally,” which Reuter claims “is a strained
interpretation of the record which the [Report and Recommendation] implicitly
recognized” and “is not consistent with the record.” Id. Reuter maintains that “[a]n off-
task and a modest unscheduled absences restriction are consistent enough with the record
as a whole that the ALJ should have . . . provided some explanation for why these
limitations were not accounted for in the ALJ’s RFC determination.” Id. at 4.
       In the decision, the ALJ addressed Dr. Cadaret’s opinions as follows:
              Dr. Cadaret, [Reuter’s] cardiologist, noted exertional dyspnea
              and chronic fatigue affect [Reuter], but she also described


       1
          In the Report and Recommendation, Judge Roberts notes that “[t]here is no
indication in the record regarding Mr. Johnson’s level of training, education, certification,
or experience.” Id. at 17.

                                             5


     Case 6:19-cv-02053-LRR-MAR Document 21 Filed 10/21/20 Page 5 of 11
            [Reuter’s] prognosis as “good” (Exhibit 25F, page 1).
            Moreover, while she indicated he becomes fatigued with a full
            day’s work, she also referred to the previously cited functional
            evaluation to explain that opinion, and that evaluation indicated
            [Reuter] retains the ability to perform sustained work that
            requires no more than 5.0 METs (Exhibit 25 F, page 2). This
            in turn indicates Dr. Cadaret meant to suggest [Reuter] could
            not perform a full day’s work in the type of construction job
            he used to have not all work in general. Lastly, Dr. Cadaret
            noted [Reuter] would be off task five percent of the workday
            and be absen[t] once per month (Exhibit 25F, page 4). Given
            the previously referenced implications of [Reuter’s] functional
            capacity exam results and his daily activities, as well as the
            improvement in his heart function, the undersigned gives these
            opinions significant weight.
AR 55. In the Report and Recommendation, Judge Roberts noted that:
            Standing alone, it is apparent how one could think [that the
            ALJ’s determination] is not related to the parts of the
            discussion referring to [Reuter’s] past work. However, Dr.
            Cadaret stated in her opinion that she could only comment on
            what was evaluated during the functional evaluation. ([AR]
            1282.) Unlike functional evaluations done by consulting
            examiners for the SSA that are designed to see what jobs
            claimants are qualified to perform, this evaluation was
            designed to see if [Reuter] could return to his previous
            work. . . . [T]he focus of the evaluation was [Reuter’s] fitness
            to work as a brick layer or road construction worker.
            Therefore, the limitations at issue referred to limitations
            [Reuter] would have while working in his previous
            occupations, not limitations he would have in any job. . . .

            With Dr. Cadaret’s caveat that her opinion was limited to what
            was evaluated in the functional evaluation, the ALJ’s failure to
            include these limitations is supported by the record as a whole.
            More importantly, the ALJ referred to the “previously
            referenced implications of [Reuter’s] functional capacity exam
            results and his daily activities, as well as the improvements in
            his heart function.” (AR [] 55.) The ALJ discussed the


                                           6


    Case 6:19-cv-02053-LRR-MAR Document 21 Filed 10/21/20 Page 6 of 11
              functional evaluation and concluded that the evaluation along
              with other evidence in the record supported his conclusion.
Report and Recommendation at 11-13. Judge Roberts concluded that “Dr. Cadaret did not
include a limitation in her opinion that [Reuter] would be off task five percent of the day
and would miss one-day-a-month for all work.” Report and Recommendation at 16.
Alternatively, Judge Roberts determined that, “if Dr. Cadaret did include such a limitation,
[the court] find[s] that the ALJ was justified in ignoring it because the limitation was not
supported by substantial evidence on the record as a whole.” Id.
       Based on the foregoing, the court is unpersuaded by Reuter’s argument, and finds
that both the ALJ and Judge Roberts properly interpreted Dr. Cadaret’s opinions and
correctly determined that Dr. Cadaret’s opinion regarding Reuter being off task five
percent of the day and being absent from work one day per month related to his previous
work not the work he could perform under the ALJ’s RFC assessment. Further, the court
finds that the ALJ’s discussion of Dr. Cadaret’s opinions included a proper explanation of
his reasons for not including all of Dr. Cadaret’s opinions in his RFC assessment for
Reuter. Moreover, Gann is distinguishable from this case. First, unlike the instant issue,
Gann addresses vocational testimony and a claimant’s RFC. 864 F.3d at 952-53. Second,
unlike Gann, as discussed above, the ALJ adequately addressed Dr. Cadaret’s opinions as
they relate to Reuter’s RFC. Even if inconsistent conclusions could be drawn on this
issue, the court upholds the conclusions of the ALJ because they are supported by
substantial evidence on the record as a whole.          See Guilliams, 393 F.3d at 801.
Accordingly, the court shall overrule this objection.
                             B. James Johnson’s Opinions
       Reuter objects to Judge Roberts’s finding that the ALJ’s failure to assign a specific
weight to James Johnson’s medical source assessment was harmless error. See generally
Objections at 4-5. Reuter requests that the court reverse the ALJ’s decision and remand
for a re-evaluation of Johnson’s opinions.

                                             7


     Case 6:19-cv-02053-LRR-MAR Document 21 Filed 10/21/20 Page 7 of 11
       Having reviewed the ALJ’s decision, the court finds that the ALJ thoroughly
considered Johnson’s opinions and correctly relied on Johnson’s opinions in determining
Reuter’s RFC. While the ALJ did not make a specific weight assessment of Johnson’s
opinions, the ALJ properly explained his consideration of Johnson’s opinions, both
generally and in the context of Reuter’s RFC assessment and activities of daily living. See
AR 51-52. Further, in the Report and Recommendation, Judge Roberts explained that:
              Th[e] ubiquitous use of Mr. Johnson’s assessment to support
              [the ALJ’s] decision can lead to no other conclusion but that
              the ALJ relied on the assessment to support his decision. The
              decision is well-written and “allows a claimant or subsequent
              reviewer to follow the adjudicator’s reasoning.” 20 C.F.R.
              § 404.1527(f)(2).      The ALJ discussed Mr. Johnson’s
              assessment on AR 51-52 and explained why the assessment
              supported the RFC. After that, the ALJ referred to the
              assessment multiple times to support other conclusions. (AR
              52-56.) The ALJ explained the significance of the tests to
              which he referred. (Id.) While a reader of Social Security
              disability decisions is used to seeing weights assigned to
              opinions, 20 C.F.R. § 404.1527(f)(2) makes it clear that
              assignment of a weight is not required when the opinion writer
              is not an acceptable medical source. The fault, if any, is
              merely in writing-style, not legal reasoning, and does not
              provide the basis for remand. See Buckner v. Astrue, 646
              F.3d 549, 560 (8th Cir. 2011) (“[T]he ALJ’s arguable
              deficiency in opinion-writing technique had no bearing on the
              outcome of [the] case and does not require remand.”) (internal
              quotation omitted).
Report and Recommendation at 22-23 (third and fourth alterations in original).
       In conclusion, the court finds no error in Judge Roberts’s Report and
Recommendation with regard to Johnson’s opinions. Further, having reviewed the entire
record, the court finds that the ALJ properly considered the opinion evidence provided by
Johnson. Even if inconsistent conclusions could be drawn on this issue, the court upholds
the conclusions of the ALJ because they are supported by substantial evidence on the


                                            8


     Case 6:19-cv-02053-LRR-MAR Document 21 Filed 10/21/20 Page 8 of 11
record as a whole. See Guilliams, 393 F.3d at 801. Accordingly, the court shall overrule
this objection.
                           C. Appointments Clause Challenge
       Reuter objects to Judge Roberts’s determination that the ALJ in this case was
appointed in a constitutional manner. See generally Objections at 5-7. Specifically, Reuter
argues that, “[c]oncerning the novel issue as to whether Ms. Berryhill, as an inferior
officer, could constitutionally provide indefinite appointments to a large number of inferior
officer agency ALJs, the Commissioner’s briefing does not point to what section under the
FVRA [(“Federal Vacancies Reform Act”)] [that] Ms. Berryhill exercised her authority
to act as Commissioner.” Id. at 5. In response, the Commissioner asserts that:
              [Judge Roberts] correctly concluded that [Reuter’s] claim was
              heard and decided by a properly appointed ALJ. . . . The
              Acting Commissioner ratified the appointment of the SSA
              ALJs on July 16, 2018. At the time of the ratification, the
              office of the Commissioner of Social Security was vacant, and
              the Acting Commissioner, who was previously the Deputy
              Commissioner for Operations, was responsible for performing
              the duties and functions of the Commissioner pursuant to the
              Federal Vacancies Reform Act (“FVRA”)[.] . . . The FVRA
              authorizes the President to direct a person to temporarily
              “perform the duties and functions of [a] vacant” Senate-
              confirmed position. See 5 U.S.C. § 3345(a). It expressly
              contemplates that, absent exceptions inapplicable here, the
              term “vacant office” may encompass the office of the agency
              head. . . . Thus, the designation of the then-Acting
              Commissioner under the FVRA permitted her to exercise the
              authority of the Office of the Commissioner.
Commissioner’s Response at 2-3 (fourth alteration in original).
       The FVRA, 5 U.S.C. § 3345, provides in pertinent part:
              (a) If an officer of an Executive agency . . . whose
              appointment to office is required to be made by the President,
              by and with the advice and consent of the Senate, dies,
              resigns, or is otherwise unable to perform the functions and

                                             9


     Case 6:19-cv-02053-LRR-MAR Document 21 Filed 10/21/20 Page 9 of 11
              duties of the office
                     (1) the first assistant to the office of such officer shall
                     perform the functions and duties of the office
                     temporarily in an acting capacity. . . .;
                     (2) notwithstanding paragraph (1), the President (and
                     only the President) may direct a person who serves in
                     an office for which appointment is required to be made
                     by the President, by and with the advice and consent of
                     the Senate, to perform the functions and duties of the
                     vacant office temporarily in an acting capacity. . . .; or
                     (3) notwithstanding paragraph (1), the President (and
                     only the President) may direct an officer or employee of
                     such Executive agency to perform the functions and
                     duties of the vacant office temporarily in an acting
                     capacity. . . .
Id. The court agrees with Judge Roberts that “a plain reading of the Act gave Acting
Commissioner Berryhill the authority to appoint ALJs because that is one of the “functions
and duties” of the office she was fulfilling in her capacity as Acting Commissioner of
Social Security.” Report and Recommendation at 27. Having considered Reuter’s
objection as to the ALJ’s appointment, the court is unpersuaded by Reuter’s argument that
the ALJ in this case was not appointed in a constitutional manner. Accordingly, the court
shall overrule this objection.
                                    V. CONCLUSION
       In light of the foregoing, it is hereby ORDERED:
       (1)    The Objections (docket no. 19) are OVERRULED;
       (2)    The Report and Recommendation (docket no. 18) is ADOPTED and the
              final decision of the Commissioner is AFFIRMED; and
       (3)    The Complaint (docket no. 4) is DISMISSED WITH PREJUDICE.
       IT IS SO ORDERED.




                                             10


    Case 6:19-cv-02053-LRR-MAR Document 21 Filed 10/21/20 Page 10 of 11
 DATED this 21st day of October, 2020.




                                  11


Case 6:19-cv-02053-LRR-MAR Document 21 Filed 10/21/20 Page 11 of 11
